Citation Nr: 0813673	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-03 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right ankle fracture 
residuals, claimed as secondary to service-connected post-
traumatic arthritis of the right knee. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1993 to January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which, in part, denied the veteran's claim of 
entitlement to service connection for right ankle fracture 
residuals.  

The veteran testified at a personal hearing which was 
conducted by  Decision Review Officer at the RO in April 
2004.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

The veteran was scheduled to appear for a hearing with a 
Veterans Law Judge (VLJ) in February 2008.  She failed to 
report for this hearing.  The veteran has provided no 
explanation for her failure to report and has not since 
requested that the hearing be rescheduled.  Her hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2007).

Issues not on appeal 

In the above-mentioned February 2004 rating decision, the RO 
continued previously assigned 20 percent disability ratings 
for post-traumatic arthritis of the knees.  The veteran 
initially disagreed with that decision.  However, the RO 
increased the disability rating for each knee in November 
2004, thereby granting the maximum schedular benefit (30 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257).  
Neither the veteran or her representative have given any 
indication that she is seeking an extraschedular rating for 
her service-connected knee disabilities.  Accordingly, those 
issues have been resolved and will be discussed no further 
herein.  


FINDING OF FACT

The evidence of record indicates that the veteran's service-
connected post-traumatic arthritis of the right knee caused 
her to fall down a flight of stairs and fracture her right 
ankle. 


CONCLUSION OF LAW

The veteran's right ankle fracture residuals are due to her 
service-connected post-traumatic arthritis of the right knee.  
38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
right ankle fracture residuals, claimed as secondary to 
service-connected post-traumatic arthritis of the right knee.  
In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding her 
right ankle claim in September 2003.  This letter appears to 
have satisfied the requirements of the VCAA.  The Board also 
notes that a March 20, 2006 letter provided the veteran with 
notice as required by the United States Court of Appeals for 
Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board need not, however, discuss in detail the 
sufficiency of the letter or VA's development of the claim in 
light of the fact that the Board is granting the claim.  Any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefits sought on appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As an initial matter, the Board observes that the veteran has 
not contended that her right ankle fracture residuals are 
directly due to her military service.  Moreover, there is 
nothing in the veteran's service medical records or elsewhere 
which suggests that such is the case.  The veteran is 
contending that her service-connected right knee locked up 
and gave out while she was walking down a flight of stairs, 
causing her to fall and fracture her ankle.  See the April 
2004 hearing transcript, page 14.  The Board's discussion 
will therefore be devoted exclusively to the matter of 
secondary service connection.

With respect to Wallin element (1), current disability, the 
medical evidence indicates that the veteran fractured her 
right distal fibula in June 1998.  Medical treatment records 
following the veteran's right ankle fracture indicate that 
she "fell and sustained a fracture of her lateral malleolus 
with a tear of her deltoid ligament and an unstable ankle 
mortis."  See June 27, 1998 Mount Carmel Health System 
discharge report.  
A VA examination conducted in January 2004 revealed that the 
veteran's right ankle symptomatology included "pain with 
range of motion testing" and degenerative joint disease.  
Accordingly, Wallin element (1) has been satisfied. 

With respect to Wallin element (2), the veteran was service-
connected for post-traumatic arthritis of the right knee in 
an October 1995 rating decision.  Wallin element (2) has 
therefore been met. 

With respect to Wallin element (3), nexus, the crucial 
question in this case is whether the veteran's service-
connected knee caused her to fall, as she contends, or was 
the fall due to some other cause?  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability. For reasons stated immediately below, the Board 
finds the veteran's account of her fall to be credible.

There is medical evidence of record prior to the veteran's 
June 1998 ankle injury which indicates that the veteran's 
service-connected knee disability could cause her to fall.  
Specifically, a March 1995 VA examination report revealed: 

There is significant loss of function with a 
limping gait and a significant reduction in the 
usefulness in the right knee to maintain an erect 
posture or to ambulate in anything greater than a 
slow pace.  It would be expected that this 
individual would have difficulty in climbing stairs 
and in walking long distances.

[Emphasis added by the Board.] 

In support of her claim, the veteran has submitted a lay 
statement from her daughter, A.W.  A.W. stated that she 
witnessed her mother fall down the stairs the day she broke 
her ankle.  Specifically, A.W. stated "I was standing at the 
bottom of the stairs waiting for my mom to come down, when 
she just suddenly fell down.  I heard a loud popping noise 
and my mom started screaming like crazy."  

The evidence of record also includes testimony from the 
veteran's spouse, A.L.P.,  taken at the RO during the April 
2004 hearing.  During this hearing, A.L.P. stated that the 
veteran had difficulty climbing stairs and that he has had to 
catch her from falling on a number of different occasions.  
See the April 2004 hearing transcript, page 18. 

The veteran's contention that her service-connected right 
knee locked up and gave way, causing her to fall down a 
flight of stairs, appears plausible in light of the evidence 
of record.  The veteran has testified under oath as to what 
occurred, and the Board sees no reason to doubt her 
testimony.  The veteran's report of difficulty climbing 
stairs is consistent with the medical evidence and the 
testimony provided by A.L.P.  Furthermore, the veteran's 
account of her injury is congruent with the eyewitness 
account of A.W.  

Somewhat contrary to the veteran's statement and that of 
report of A.W. is the veteran's initial admission record 
dated June 25, 1998.  In that report, D.M.S., M.D. stated 
that the veteran "sustained an inversion injury to her right 
ankle while walking in the living room."  This is the only 
evidence of record which indicates that the veteran's ankle 
fracture was not a result of her falling down a flight of 
stairs.  Moreover, although the report provides information 
as to where the veteran was injured, it does not specifically 
indicate how she was injured.  The admission report, 
therefore, does not either support or refute the veteran's 
basic contention, that the ankle fracture was caused by the 
service-connected knee disability.    

The Board finds that the evidence of record is in equipoise 
as to the matter of the ankle fracture being a result of the 
knee disability.  The benefit of the doubt rule is therefore 
for application.  Wallin element (3), and therefore all three 
elements, are met.  The benefit sought on appeal is 
accordingly granted.



ORDER

Entitlement to service connection for right ankle fracture 
residuals is allowed. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


